Exhibit 10.1

 

GROUND LEASE

 

THIS GROUND LEASE (the “Lease”) is executed as of October 31, 2011, between DRY
CREEK RANCHERIA BAND OF POMO INDIANS, a federally recognized Indian tribe (the
“Landlord”), and RIVER ROCK ENTERTAINMENT AUTHORITY, a governmental
instrumentality of the Dry Creek Rancheria Band of Pomo Indians, a federally
recognized Indian tribe (the “Tenant”).

 

Recitals

 

A.                                   The Landlord owns certain real property
located in the City of Geyserville, County of Sonoma, State of California, as
more particularly described on Exhibit A attached hereto (the “Premises”).  The
Premises consist of agricultural land, improved with several residences and
agricultural buildings, and large portions of the Premises are cultivated with
vineyards.

 

B.                                     Pursuant to that certain Grant of
Temporary Emergency Vehicle Access Easement, which was recorded on August 9,
2011, as Instrument No. 2011067210 in the Official Records of Sonoma County,
California (the “Easement”), the Landlord’s predecessor in interest granted the
Tenant an easement over a portion of the Premises (the “Easement Area”) for
purposes of constructing, maintaining and using an emergency vehicle access road
(the “Emergency Vehicle Road”) connecting certain real property operated by the
Tenant adjacent to the Premises and described in Exhibit B attached hereto (the
“Adjacent Property”) to a public highway known as Highway 128.

 

C.                                     The Premises are subject to (among other
liens and encumbrances) a deed of trust (the “Deed of Trust”) in favor of
certain individuals and family trusts (collectively, the “Lender”) from whom the
Landlord purchased the Premises, securing a promissory note in the original
principal amount of Eleven Million Seven Hundred Thousand Dollars ($11,700,000)
in favor of the Lender (the “Note”).  A copy of the Note and Deed of Trust are
attached hereto as Exhibits C and D, respectively.

 

D.                                    The Premises are also subject to (among
other liens and encumbrances) a deed of trust (the “Murphy Goode Deed of Trust”)
in favor of Doreen A. Murphy, Dale R. Goode and Nydia M. Goode, individually and
as trustees, securing a certain Note Secured by Deed of Trust dated June 7,
2011, in the original principal amount of $1,209,987.00, payable to Doreen A.
Murphy, Dale R. Goode and Nydia M. Goode, individually and as trustees (the
“Murphy Goode Note”).  A copy of the Murphy Goode Note and Murphy Goode Deed of
Trust are attached hereto as Exhibits E and F, respectively.

 

E.                                      The Tenant has determined that it would
be beneficial to the Tenant’s operation of the Adjacent Property to be able to
lease the entirety of the Premises and to take over the cultivation and harvest
of the vineyards on the Premises (subject to existing leases therefor).

 

F.                                      The Landlord desires to lease the
Premises to the Tenant, and the Tenant desires to lease the Premises from the
Landlord.

 

--------------------------------------------------------------------------------


 

Agreement

 

NOW THEREFORE, the Landlord and the Tenant, intending to be legally bound, and
in consideration of their mutual covenants and all conditions of this Lease,
covenant and agree as follows:

 

1.                                       Lease of the Premises.  The Landlord
hereby leases the Premises to the Tenant, and the Tenant hereby leases the
Premises from the Landlord, on the terms and conditions stated in this Lease.

 

2.                                       Term.  The term of this Lease shall
commence on November 1, 2011 (the “Commencement Date”), and shall extend for a
period of ten (10) years from the Commencement Date.  Notwithstanding the
foregoing, at any time after the date that Tenant’s restructured senior notes
are full paid and satisfied in full, the Landlord shall have the right to
terminate this Lease by providing not less than sixty (60) days prior written
notice to the Tenant, and upon the termination date specified in such written
notice, this Lease shall terminate, all commercial operations on the Premises
shall be assigned to the Landlord, and neither party shall have any further
rights or obligations under this Lease other than those which expressly survive
termination.

 

3.                                       Easement.  To the extent this Lease
results in a merger of title of the Grantee under the Easement with the Tenant
hereunder, the Landlord reaffirms for the benefit of the Tenant the rights of
the Tenant under the Easement, and the Tenant hereby reaffirms for the benefit
of the Landlord all of the Tenant’s obligations under the Easement, as though
such rights and obligations were spelled out in their entirety in this Lease. 
Specifically, but without limiting the generality of the foregoing, the Tenant
agrees to construct and maintain the Emergency Vehicle Road described in the
Easement for emergency vehicle ingress and egress to and from the Adjacent
Property in the location described in the Easement, in strict conformity with
all requirements imposed by the County of Sonoma and the California Department
of Alcoholic Beverage Control for the Tenant’s commercial operations on the
Adjacent Property.

 

4.                                       Use of the Premises.

 

4.1                                 The Tenant shall use and occupy the Premises
for any legal use; provided, however, the Tenant shall not use or occupy the
Premises for any purpose that would violate the Landlord’s Tribal-State Gaming
Compact with the State of California or any other gaming laws to which the
Landlord or the Tenant is subject; and provided, further, that the Tenant shall
not use or occupy the Premises for any purpose that would violate the Landlord’s
obligations to the Lender pursuant to the Deed of Trust, the Note or the
Purchase and Sale Agreement (as amended) pursuant to which the Landlord
purchased the Premises from the Lender.

 

4.2                                 The Tenant shall not use or occupy the
Premises in violation of the law or in such a manner as to constitute a
nuisance.  The Tenant shall, upon five (5) business days’ written notice from
the Landlord, immediately discontinue any use of the Premises which is declared,
by any governmental authority having jurisdiction, to be a violation of law.

 

2

--------------------------------------------------------------------------------


 

4.3                                 The Tenant shall at all times comply with
the requirements of all applicable federal, state and local health and safety
laws, regulations and ordinances, including, (collectively, the “Laws”), to the
extent that the Laws apply to the Premises and any activities thereon.

 

4.4                                 The Tenant shall use the Easement Area for
the purposes described in Section 3 above.

 

4.5                                 The Tenant shall be entitled to use all
portions of the Premises other than the Easement Area for commercial and
agricultural uses, and all profits from the cultivation of any crops (including
without limitation the vineyards) now or hereafter located on the Premises,
during the term of this Lease shall be payable to the Tenant.  The Tenant
acknowledges that the Premises are subject to the leases described in Exhibit G
(the “Existing Leases”).  The Tenant’s rights under this Lease are subject and
subordinate to the rights of the tenants under the Existing Leases.  As a
material part of the consideration for the Tenant’s agreement to lease the
Premises and make the payments of Rent hereunder, the Landlord hereby assigns to
the Tenant all rental payments made by the tenants under the Existing Leases
during the term of this Lease.  The Tenant agrees that, prior to exercising any
rights under the Existing Leases, amending the Existing Leases, entering into
any new leases for the Premises, or entering into any new commercial or
agricultural operations on the Premises, the Tenant shall obtain the Landlord’s
prior written consent, which consent may be given by the Landlord’s Board of
Directors.

 

5.                                       Rent.

 

5.1                                 The Tenant covenants to pay rent (“Rent”) in
monthly payments, payable in advance, with each monthly rental payment to be in
the amount of Two Hundred Thirty-Two Thousand Dollars ($232,000.00), for the
first five (5) years of the term hereof.  Thereafter, the Tenant shall make
monthly payments, payable in advance, with each monthly rental payment to be in
the amount of Twelve Thousand Dollars ($12,000.00), during the remainder of the
term hereof.  Such payments shall be made on or before the first (1st) day of
each month during the term of this Lease.

 

5.2                                 The Landlord shall deliver to the Tenant
instructions to make all or any portion of the Rent payments directly to the
Lender to satisfy the Landlord’s obligation to make monthly payments under the
Note, and Tenant shall comply with such instructions until otherwise instructed
by the Landlord.  The Landlord shall use the Rent payments to satisfy the
balance of the Landlord’s obligations under the Note and under the Murphy Goode
Note.

 

5.3                                 Net, Net Rental.  It is the purpose and
intent of the Landlord and the Tenant that the Rent shall be absolutely net to
the Landlord, so that this Lease shall yield, net, to the Landlord, the Rent
specified in Section 5.1 above, and the Tenant agrees to pay any and all other
costs, expenses, taxes, imposts and charges whether ordinary or extraordinary,
foreseen or unforeseen, in connection with the realty and personalty leased
hereunder, and in connection with the operation of the Tenant’s business at the
Premises and the maintenance and repair of the Premises and of the furnishings
and equipment therein contained.  The Landlord shall not be required to furnish
any services or facilities or to make any repairs or alterations in or to the
Premises, the Tenant hereby assuming the full and sole responsibility for the
condition, operation, repair, replacement, maintenance and management of the
Premises whether interior or exterior, and whether structural or otherwise. 

 

3

--------------------------------------------------------------------------------


 

The obligation of the Landlord is limited solely to the payment of interest and
amortization on fee mortgages, if any, and such taxes as may be payable by the
Landlord under Article 7 below.

 

6.                                       Property Taxes and Personal Property
Taxes.  The Tenant shall pay any and all real property taxes which are assessed,
levied, charged, confirmed or imposed by any public authority upon the
Premises.  The Tenant shall be liable for, and shall pay before delinquency, all
taxes levied against any improvements, personal property or trade fixtures
placed by the Tenant in or about the Premises.  If any such taxes on the
Tenant’s improvements, personal property or trade fixtures are levied against
the Landlord and if the Landlord, after written notice to the Tenant including
notice from the County Assessor’s Office substantiating inclusion, pays the same
(which the Landlord shall have the right to do regardless of the validity of
such levy, but only under proper protest if requested by the Tenant), the Tenant
shall upon demand, as the case may be, repay to the Landlord the taxes so levied
against the Landlord.

 

7.                                       Income Taxes to be Paid by the
Landlord.  Nothing contained in this Lease shall require the Tenant to pay
municipal, state or federal income taxes assessed against the Landlord,
municipal, state or federal capital levy, estate, succession, inheritance or
transfer taxes of the Landlord, or corporation franchise taxes imposed upon any
corporate owner of the fee of the Premises.

 

8.                                       Additional Landlord Obligations.  The
Landlord agrees that the Tenant shall be entitled to make application for and
process any and all land use approvals and entitlements from government agencies
with jurisdiction over the Premises, which the Tenant deems necessary for the
Tenant’s intended improvements of the Premises (the “Approvals”), subject to the
Landlord’s prior consent to such Approvals.  Such processing shall be at the
Tenant’s expense.  If the Landlord consents to such Approvals, the Landlord
shall cooperate fully with the Tenant in the processing of Approvals but shall
not be required to incur any expense in doing so.  Such cooperation shall
include, without limitation, joining with the Tenant in the execution of all
applications for Approvals, together with any document related thereto.

 

9.                                       Maintenance of Premises.

 

9.1                                 It is understood and agreed that the
Landlord has no obligation to maintain the Premises or any part thereof.

 

9.2                                 The Tenant shall take good care of the
Premises and fixtures therein and shall make all necessary repairs thereto.  The
Tenant shall maintain the Premises in good condition.

 

10.                                 Property Loss/Damage; Hold Harmless;
Indemnity.  The Tenant, as a material part of the consideration to be rendered
by the Landlord, hereby waives any and all claims against the Landlord for
damage which may occur to goods, wares, merchandise and other personal property
and for injuries which may occur to persons, in the Premises, except as a result

 

4

--------------------------------------------------------------------------------


 

of the willful misconduct or gross negligence of the Landlord or its agents. 
The Tenant agrees to hold harmless and to indemnify the Landlord and its
employees, agents and representatives, or any of them, and its and their
successors and assigns, from and against any and all claims arising from injury
to persons or loss of life or damage to property occurring in the Premises, and
from and against any and all costs, expenses and liabilities (including without
limitation reasonable attorney’s fees) incurred in connection with any such
claim or proceeding based thereon to the extent such injury, loss of life or
damage arises out of (a) the negligence or willful act or failure to act of the
Tenant, or any of its officers, employees, agents, contractors, or licensees; or
any visitors, guests or invitees of the Tenant while in the Premises, or (b) the
Tenant’s use or occupancy of the Premises, or (c) the Tenant’s failure to
maintain the Premises in a good state of repair.

 

11.                                 Access to Premises.  The Tenant shall permit
the Landlord to enter into and upon the Premises at all reasonable times upon
reasonable prior notice to the Tenant, for the purposes of inspecting the
Premises, and for the purpose of posting notices of non-liability for
alterations, additions or repairs; and the Landlord may do any or all of said
acts without any rebate of rent and without any liability to the Tenant for any
loss of occupation or quiet enjoyment of the Premises as long as the Landlord
does not unreasonably interfere with the Tenant’s business.  The Landlord shall
also have the right to enter on and/or pass through the Premises, or any part
thereof, at such times as such entry shall be required by circumstances of
emergency affecting the Premises of any other portion of the property.

 

12.                                 Placing the Premises in Trust.  The Tenant
agrees to cooperate with any efforts by the Landlord to cause the Premises to be
placed in trust with the United States for the benefit of the Landlord, as long
as such efforts do not materially and adversely affect the Tenant’s rights under
this Lease.  The Landlord agrees that it shall cooperate with the Tenant to
comply with the terms and conditions of the bond financing and will not seek to
place the Premises in trust if doing so will cause a breach under the terms and
conditions of the bond financing.  In addition, the Landlord will not seek to
place the Premises in trust if doing so will adversely affect the assured
benefits to the Tenant’s commercial operations on the Adjacent Property under
the Tenant’s agreements with the County of Sonoma and the California Department
of Alcoholic Beverage Control relating to the Emergency Vehicle Road.

 

13.                                 Assignment and Subletting.  The Tenant may
not assign this Lease or sublease the Premises without Landlord’s prior written
consent, which Landlord shall not unreasonably withhold.

 

14.                                 Defaults.

 

14.1                           The occurrence of any of the following shall
constitute a default by the Tenant:

 

14.1.1                  Failure to pay Rent or any other monetary amount within
ten (10) days of the date such payment was due, with no obligation on the part
of the Landlord to provide written notice of such failure.

 

5

--------------------------------------------------------------------------------


 

14.1.2                  Failure to perform any obligation of the Tenant under
this Lease, other than failure to pay Rent or any other monetary amounts, if
failure is not cured within thirty (30) days after written notice has been given
to the Tenant.  If default cannot reasonably be cured within thirty (30) days,
the Tenant shall not be in default of this Lease if the Tenant commences to cure
the default within thirty (30) days and thereafter diligently and in good faith
continues to cure the default to completion.

 

14.2                           Notices given under this Section 14 shall specify
the alleged default and the applicable Lease provisions, and shall demand that
the Tenant perform the provisions of this Lease within the applicable period of
time, or quit the Premises.  No such notice shall be deemed a forfeiture or a
termination of this Lease unless the Landlord so elects in the notice.

 

15.                                 Default Remedies.  The Landlord shall have
the following remedies if the Tenant commits a default.  These remedies are not
exclusive; they are cumulative and in addition to any other remedies now or
later allowed by law.

 

15.1                           The Landlord may continue this Lease in full
force and effect, and the Lease will continue in effect as long as the Landlord
does not terminate the Tenant’s right to possession, and the Landlord shall have
the right to collect rent when due.  After the Tenant’s default and for as long
as the Landlord does not terminate the Tenant’s right to possession of the
Premises, if the Tenant obtains the Landlord’s prior written consent, the Tenant
shall have the right to assign or sublet its interests in this Lease, but the
Tenant shall not be released from liability hereunder.

 

15.2                           The Landlord may terminate this Lease at any time
after such default and to recover from the Tenant rent due hereunder through the
end of the Term.

 

15.3                           The Landlord, at any time after the Tenant
commits a default and expiration of applicable cure period after providing
written notice of its intention, can cure the default at the Tenant’s cost.  If
the Landlord at any time, by reason of the Tenant’s failure to cure default,
pays any sum or does any act that requires the payment of any sum, the sum paid
by the Landlord shall be due immediately from the Tenant to the Landlord at the
time of the sum is paid.  The sum shall be additional rent.

 

15.4                           Nothing in this paragraph shall be deemed to
affect the Landlord’s right to indemnification for liability or liabilities
arising prior to termination of this Lease for personal injury or property
damage under any indemnification clause contained in this Lease.

 

15.5                           The specific remedies to which the Landlord may
resort under the terms of the Lease are cumulative and are not intended to be
exclusive of any other remedies or means of redress to which it may be lawfully
entitled in case of any breach or threatened breach by the Tenant of any
provisions of the Lease.  In addition to the other remedies provided in the
Lease, the Landlord shall be entitled to the restraint by injunction of the
violation or attempted or threatened violation of any covenants, conditions or
provisions of the Lease or to a decree compelling specific performance of any
such covenants, conditions or provisions.

 

6

--------------------------------------------------------------------------------


 

16.                                 Insurance.

 

16.1                           The Tenant, at its sole cost and expense, shall
secure from a good and responsible insurance company doing business in the State
of California, and maintain during the entire Term of this Lease, all insurance
required to be carried by the Landlord pursuant to the Deed of Trust, naming the
Landlord and any other persons designated by the Deed of Trust as additional
insureds, and otherwise complying with the requirements of the Deed of Trust.

 

16.2                           Waiver of Subrogation.  The Tenant and the
Landlord agree that insurance carried by either of them against loss or damage
by fire and other casualty shall contain a clause whereby the insurer waives its
right of subrogation against the other party, and the Tenant and the Landlord
hereby waive any such right of subrogation.

 

17.                                 Liens.  The Tenant shall keep the Premises
free from any and all mechanics’ liens or similar claims arising out of any work
performed, materials furnished, or obligations incurred by the Tenant.  In the
event that the Tenant shall not, within thirty (30) days following the
imposition of any such lien, cause the same to be released of record by payment
or posting of proper bond, the Landlord shall have, in addition to all other
remedies provided herein and by law, the right, but not the obligation, to cause
the same to be released by such means as it shall deem proper, including payment
of the claim giving rise to such lien.  All such sums paid by the Landlord and
all expenses incurred by it in connection therewith, shall be considered
additional rent and shall be payable to the Landlord by the Tenant on demand
with interest at ten percent (10%) per annum.  Without waiving the preceding
provisions of this Paragraph, the Landlord shall have the right at all times to
post and keep posted on the Premises any notices permitted or required by law,
or which the Landlord shall deem proper, for the protection of the Landlord, the
Premises and any other party having interest therein, from mechanics’ liens, and
the Tenant shall give to the Landlord at least ten (10) business days’ prior
notice to the date of commencement of any alterations of or additions to the
Premises.

 

18.                                 Subordination.  If the Lender or any
subsequent mortgagee of the Premises requests, within a reasonable time
following execution of this Lease, the Landlord and Tenant shall enter into an
agreement in a form customarily given by institutional lenders and executed by
the Lender or other mortgagee which provides in substance that the Tenant agrees
to subordinate this Lease and the Tenant’s leasehold interest in the Premises to
the interest of the Lender or other mortgagee, on the condition that the Lender
or other mortgagee agree that if the Tenant shall not be in default of the terms
and provisions of this Lease then the Tenant’s tenancy shall not be disturbed
nor the Tenant’s rights under this Lease affected as a result of the exercise of
any remedy said mortgagee may have pursuant to its mortgage.

 

19.                                 Estoppel Certificate.

 

19.1                           The Tenant and the Landlord shall, at any time
and from time to time upon not less than ten (10) days prior notice from the
other, execute, acknowledge and deliver to the other a written statement in
recordable form:

 

7

--------------------------------------------------------------------------------


 

19.1.1                  Certifying that this Lease is unmodified and in full
force and effect, or if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect.

 

19.1.2                  Indicating the dates to which the rental and other
charges are paid in advance, if any.

 

19.1.3                  Acknowledging that there are not, to such party’s
knowledge, any uncured defaults on the part of the non-requesting party, or
specifying such defaults if any are claimed.

 

19.2                           The non-requesting party’s failure to deliver
such statement within such time shall be conclusive upon the non-requesting
party that:

 

19.2.1                  This Lease is in full force and effect, without
modification except as may be represented by the requesting party.

 

19.2.2                  There are no uncured defaults in the requesting party’s
performance.

 

19.2.3                  Not more than one (1) year’s rent has been paid.

 

20.                                 Holding Over.  Any holding over after the
expiration of the Term of this Lease, with or without the consent of the
Landlord, shall be construed to be a tenancy only from month to month.  Such
month to month tenancy shall be subject to every term, covenant and condition
contained herein.

 

21.                                 General Provisions.

 

21.1                           Waiver.  The waiver by the Landlord or the Tenant
of any breach of any term, covenant or condition herein contained, shall not be
deemed to be a waiver of such term, covenant or condition or any subsequent
breach of the same or any other term, covenant or condition herein contained. 
The subsequent acceptance of rent hereunder by the Landlord shall not be deemed
to be a waiver of any preceding breach by the Tenant of any term, covenant or
condition of this Lease, other than the failure of the Tenant to pay the
particular rent so accepted, regardless of the Landlord’s knowledge of such
preceding breach at the time of acceptance of such rent.

 

21.2                           Invalidity.  If any term, covenant, condition or
provision of this Lease is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the provisions hereof shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

 

21.3                           Attorneys’ Fees.  In case suit shall be brought
for unlawful detainer of the Premises, for the recovery of any rent due under
the provisions of this Lease, or because of the breach of any other covenant
contained in this Lease by either party, the prevailing party shall be entitled
to costs and a reasonable attorney’s fee which shall be fixed by the court in
accordance

 

8

--------------------------------------------------------------------------------


 

with the rules of court then in effect, and such attorney’s fee shall be deemed
to have accrued on the commencement of such action.

 

21.4                           Notices.  All notices which the Landlord or the
Tenant may be required or may desire to serve on the other, may be served (as an
alternative to personal service) by mailing the same by registered or certified
mail with return receipt requested, postage prepaid, addressed to the Landlord
and the Tenant at their respective addresses listed below, or addressed to such
other address or addresses as either the Landlord or the Tenant may from time to
time designate to the other in writing.  Such notices shall be deemed delivered
two days after such mailing or the date indicated on the return receipt.

 

21.5                           Counterparts.  This Lease may be executed in
separate counterparts.  If counterparts have been executed, then the Lease shall
become binding when a copy of each counterpart has been delivered by the parties
to each other.

 

21.6                           Successors and Assigns.  Subject to the
provisions hereof relative to assignment and subletting, this Lease shall be
binding upon and inure to the benefit of the successors and assigns of the
respective parties and all of such respective parties shall be jointly and
severally liable hereunder.

 

21.7                           No Third Party Beneficiaries.  This Lease and all
covenants and obligations stated herein are only for the benefit of Landlord and
Tenant and their respective successors and assigns, and not for the benefit of
any third parties.

 

21.8                           Modifications.  This Lease may not be modified
except in a writing signed by both parties.

 

21.9                           Choice of Law.  This Lease shall be governed by
the law of the State of California.

 

[Signatures appear on the following page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

“LANDLORD”

 

DRY CREEK RANCHERIA BAND OF POMO

 

 

INDIANS, a federally recognized Indian tribe

 

 

 

 

 

 

 

 

 

 

By:

/s/ Harvey Hopkins

 

 

Name:

Harvey Hopkins

 

 

Title:

Chairman

 

 

 

 

 

 

 

Landlord’s Address for Notices:

 

 

 

 

 

 

 

Dry Creek Rancheria Board of Directors

 

 

3250 Highway 128 East

 

 

Geyserville, CA  95441

 

 

 

“TENANT”:

 

 

RIVER ROCK ENTERTAINMENT AUTHORITY, a governmental instrumentality of the Dry
Creek Rancheria Band of Pomo Indians, a federally recognized Indian tribe

 

 

 

 

 

 

 

 

 

 

By:

/s/ Harvey Hopkins

 

 

Name:

Harvey Hopkins

 

 

Title:

Chairman

 

 

 

 

 

 

 

Tenant’s Address for Notices:

 

 

 

 

 

 

 

River Rock Casino

 

 

 

3250 Highway 128 East

 

 

 

Geyserville, CA  05441

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF THE PREMISES

 

That certain real property located in the County of Sonoma, California,
described as follows:

 

(Unincorporated Area)

 

PARCEL ONE:

 

BEGINNING AT AN IRON PIN IN THE NORTHEASTERLY LINE OF THE RANCHO SOTOYOME, FROM
WHICH AN OAK TREE MARKED “S#5” BEARS SOUTH 35-1/2 DEGREES EAST, 9.04 CHAINS
DISTANT AND STATION “S#4” IN SAID RANCHO LINE BEARS NORTH 35-1/2 DEGREES WEST,
30.80 CHAINS DISTANT; THENCE SOUTH 48-1/4 DEGREES WEST, 17.48 CHAINS TO AN IRON
PIN IN THE CENTER OF COUNTY ROAD LEADING FROM ALEXANDER VALLEY TO GEYSERVILLE:
THENCE ALONG SAID CENTER NORTH 47 DEGREES WEST, 5.16 CHAINS; THENCE SOUTH 48-1/2
DEGREES WEST, 16.79 CHAINS; THENCE SOUTH 14-1/2 DEGREES EAST, 11.66 CHAINS TO A
STAKE, BEING THE NORTHWEST CORNER OF LAND REGISTER CERTIFICATE #65, VOL. 1;
THENCE ALONG THE WESTERLY LINE OF SAID LAND SOUTH 24-1/2 DEGREES EAST, 11.60
CHAINS TO THE SOUTHWEST CORNER OF SAID LAND; THENCE SOUTH 48-1/2 DEGREES WEST,
20.49 CHAINS; THENCE NORTH 68-3/4 DEGREES WEST, 18.50 CHAINS; THENCE NORTH 12
DEGREES WEST, 19.46. CHAINS TO THE SOUTHEAST CORNER OF LAND OF J.H. MAYER
REGISTERED L.R. 9, APPLICATION NO. 4; THENCE ALONG THE EASTERLY LINE OF SAID
LAND, NORTH 4-1/2 DEGREES WEST, 10.03 CHAINS TO THE NORTHEAST CORNER OF SAID
LAND; THENCE NORTH 22-1/4 DEGREES WEST, 20.30 CHAINS TO THE SOUTHWEST CORNER OF
LAND REGISTERED CERTIFICATE NO. 3, VOL. 1; THENCE ALONG THE SOUTHERLY LINE OF
SAID LAND, THE FOLLOWING COURSES AND DISTANCES; NORTH 47-1/2 DEGREES EAST, 31.07
CHAINS TO AN IRON PIN IN THE MIDDLE OF THE AFORESAID COUNTY ROAD; THENCE SOUTH
57-3/4 DEGREES EAST, 1.63 CHAINS; THENCE NORTH 20-1/2 DEGREES EAST, 1.69 CHAINS;
THENCE NORTH 54 DEGREES WEST, 0.83 CHAINS; THENCE NORTH 47-3/4 DEGREES EAST,
19.58 CHAINS TO A STAKE BEING THE NORTHEAST CORNER OF THE AFORESAID REGISTERED
LAND AND IN THE EASTERLY LINE OF THE RANCHO SOTOYOME; THENCE LEAVING SAID LINE
OF AFORESAID REGISTERED LAND, SOUTH 46 DEGREES EAST, 14.50 CHAINS ALONG THE
EASTERLY LINE OF THE RANCHO SOTOYOME TO A STATION (S#4); THENCE SOUTH 35-1/2
DEGREES EAST, 30.80 CHAINS TO THE POINT OF BEGINNING.

 

BEING A PORTION OF LOT “C” OF THE RANCHO SOTOYOME, ACCORDING TO THE PEABODY MAP
THEREOF, RECORDED IN BOOK B OF DEEDS, PAGE 175, SONOMA COUNTY RECORDS.

 

EXCEPTING THEREFROM ALL THE PORTION DESCRIBED IN THE DEED TO THE STATE OF
CALIFORNIA, DATED JANUARY 10, 1961 AND RECORDED FEBRUARY 14, 1961 IN BOOK 1807
OF SONOMA COUNTY OFFICIAL RECORDS, PAGE 635, SERIAL NO. G-39243.

 

11

--------------------------------------------------------------------------------


 

ALSO EXCEPTING THEREFROM ALL THAT PORTION DESCRIBED IN THE DEED TO FRED WASSON
AND RUBE WASSON, HIS WIFE, DATED NOVEMBER 29, 1965 AND RECORDED NOVEMBER 30,
1965 IN BOOK 2172 OF SONOMA COUNTY OFFICIAL RECORDS, PAGE 422, AS SERIAL NO.
J-72963.

 

ALSO EXCEPTING THEREFROM ALL THAT PORTION LYING SOUTHERLY OF THAT CERTAIN LINE
DESCRIBED IN THAT CERTAIN BOUNDARY LINE AGREEMENT RECORDED JANUARY 13, 1986, AS
INSTRUMENT NO. 86 002347 AND RE-RECORDED MAY 6, 1986 AS INSTRUMENT NO. 86
031265, SONOMA COUNTY RECORDS.

 

PARCEL TWO:

 

ALL THAT PORTION OF SAID LAND LYING NORTH OF THE FOLLOWING DESCRIBED LINE:

 

BEGINNING AT A FOUND W IRON PIPE, NOT TAGGED, MARKING THE MOST SOUTHERLY CORNER
OF LOT 1 AS SHOWN ON PARCEL MAP NO. 3824, FILED IN BOOK 194 OF MAPS, PAGE 40,
SONOMA COUNTY RECORDS; THENCE SOUTH 48 DEGREES 32 MINUTES 47 SECONDS WEST,
586.56 FEET TO A SET ½” IRON PIPE AND TAG, L.S. 3890 SET IN AN EXISTING FENCE
LINE; THENCE SOUTH 48 DEGREES 03 MINUTES 48 SECONDS WEST, 506.64 FEET TO A SET
1/2” IRON PIPE AND TAG, L.S. 3890 SET IN AN EXISTING FENCE LINE; THENCE
CONTINUING SOUTH 48 DEGREES 03 MINUTES 48 SECONDS WEST, 20,88 FEET TO A POINT ON
THE NORTHERLY LINE OF STATE HIGHWAY 128, SAID POINT BEING THE TERMINUS OF THE
HEREIN DESCRIBED LINE; AS DESCRIBED IN THAT CERTAIN BOUNDARY LINE AGREEMENT
RECORDED JANUARY 13, 1986, AS INSTRUMENT NO. 86 002347 AND RE-RECORDED MAY 6,
1986 AS INSTRUMENT NO. 86 031265, SONOMA COUNTY RECORDS.

 

ALSO BEING DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON NORTHEASTERLY LINE OF THE RANCHO SOTOYOME, FROM WHICH A
½” IRON PIPE FOUND MARKING POST NO. 5, AS SHOWN ON PARCEL MAP NO. 3824, FILED IN
BOOK 194 OF MAPS, AT PAGE 40, SONOMA COUNTY RECORDS, BEARS SOUTH 34°48’00” EAST
591.12 FEET, AND A ½” IRON PIPE FOUND BEARS SOUTH 49°17’55” WEST 2.80 FEET;
THENCE FROM SAID POINT OF BEGINNING, ALONG A LINE DESCRIBED IN THAT CERTAIN
BOUNDARY LINE AGREEMENT RECORDED JANUARY 13, 1986, UNDER DOCUMENT NO. 86-002347,
OFFICIAL RECORDS OF THE COUNTY OF SONOMA, AND RE-RECORDED MAY 6, 1986 UNDER
DOCUMENT NO. 86-031265, OFFCIAL RECORDS OF THE COUNTY OF SONOMA, SOUTH 49°17’55”
WEST, FOR A DISTANCE OF 588.97 FEET TO A ½” IRON PIPE FOUND, TAGGED LS 3890;
THENCE, CONTINUING ALONG SAID AGREEMENT LINE, SOUTH 48°49’03” WEST, FOR A
DISTANCE OF 522.72 FEET TO A POINT IN THE EASTERLY BOUNDARY OF THE LANDS OF THE
STATE OF CALIFORNIA AS DESCRIBED IN THAT GRANT DEED FILED FOR RECORD FEBRUARY
14, 1961 IN BOOK 1807 OF OFFICIAL RECORDS, AT PAGE 635, SONOMA COUNTY RECORDS;
THENCE, FOLLOWING THE BOUNDARY OF SAID LANDS OF THE STATE OF CALIFORNIA, THE
FOLLOWING COURSES AND DISTANCES; THENCE,

 

12

--------------------------------------------------------------------------------


 

NORTH 45°43’40” WEST, FOR A DISTANCE OF 636.37 FEET; THENCE, NORTH 37°37’18”
WEST, FOR A DISTANCE OF 475.43 FEET; THENCE, SOUTH 52°22’42” WEST, FOR A
DISTANCE OF 40.00 FEET; THENCE, SOUTH 31°37’58” EAST, FOR A DISTANCE OF 125.55
FEET; THENCE, SOUTH 36°13’35” EAST, FOR A DISTANCE OF 373.90 FEET; THENCE, SOUTH
46°07’05” EAST, FOR A DISTANCE OF 270.53 FEET; THENCE, LEAVING SAID LANDS OF THE
STATE OF CALIFORNIA, SOUTH 49°12’18” WEST, FOR A DISTANCE OF 1,108.09 FEET TO A
½” IRON PIPE FOUND, WITH NO TAG; THENCE, CONTINUING SOUTHWESTERLY, ALONG SAID
LINE,  SOUTH 49°12’18” WEST FOR A DISTANCE OF 159.99 FEET; THENCE, SOUTH
25°21’00” EAST, FOR A DISTANCE OF 711.42 FEET; THENCE, SOUTH 23°47’29” EAST, FOR
A DISTANCE OF 765.67 FEET; THENCE, SOUTH 49°07’03” WEST, FOR A DISTANCE OF
1,352.24 FEET TO A 6 INCH X 6 INCH CONCRETE MONUMENT AS SHOWN ON THAT RECORD OF
SURVEY OF THE LANDS OF G.F. DANA, FILED IN BOOK 71 OF MAPS, AT PAGE 29, SONOMA
COUNTY RECORDS, AND FROM WHICH ANOTHER 6 INCH X 6 INCH CONCRETE MONUMENT SHOWN
ON THE SAME RECORD MAP BEARS NORTH 49°07’03” EAST A DISTANCE OF 193.67 FEET;
THENCE, NORTH 67°51’28” WEST, FOR A DISTANCE OF 1,221.25 FEET; THENCE, NORTH
11°06’28” WEST, FOR A DISTANCE OF 1,284.63 FEET TO A 1” IRON PIPE FOUND WITH NO
TAG AS SHOWN ON SAID RECORD OF SURVEY OF THE LANDS OF G.F. DANA; THENCE, NORTH
03°36’28” WEST, FOR A DISTANCE OF 661.98 FEET; THENCE, NORTH 21°21’28” WEST, FOR
A DISTANCE OF 1,348.73 FEET; THENCE, NORTH 48°19’38” EAST, FOR A DISTANCE OF
2,049.97 FEET TO A BOLT FOUND IN THE CENTER OF STATE HIGHWAY 128 AS SHOWN ON
THAT RECORD OF SURVEY OF THE LANDS OF THE UNITED STATES OF AMERICA, FILED FOR
RECORD AUGUST 8, 2000, IN BOOK 611 OF MAPS AT PAGES 3-4, SONOMA COUNTY RECORDS;
THENCE, SOUTH 53°30’20” EAST, FOR A DISTANCE OF 107.58 FEET TO A POINT FROM
WHICH A ¾” IRON PIPE FOUND, TAGGED RCE 12094, BEARS NORTH 22°51’22” EAST 25.80
FEET; THENCE, NORTH 22°51’22” EAST, FOR A DISTANCE OF 118.82 FEET TO A ¾” IRON
PIPE FOUND, TAGGED RCE 12094; THENCE, NORTH 53°10’22” WEST, FOR A DISTANCE OF
54.78 FEET TO A ¾” IRON PIPE FOUND, TAGGED RCE 12094; THENCE, NORTH 48°34’38”
EAST, FOR A DISTANCE OF 1,276.22 FEET TO A ¾” IRON PIPE FOUND, TAGGED RCE 12094;
THENCE, SOUTH 45°18’04” EAST, FOR A DISTANCE OF 964.03 FEET TO A POINT FROM
WHICH A ¾” IRON PIPE FOUND, TAGGED RCE 12094, BEARS NORTH 45°18’04” WEST 98.91
FEET AND A ¾” IRON PIPE FOUND, TAGGED RCE 12094, BEARS SOUTH 34°48’00” EAST
25.91 FEET; THENCE, SOUTH 34°48’00” EAST, FOR A DISTANCE OF 2,021.81 FEET TO THE
POINT OF BEGINNING.

 

CONTAINING 13,481,428 SQUARE FEET (309.49 ACRES), MORE OR LESS (CONVERTED TO
GROUND DIMENSIONS).

 

BASIS OF BEARINGS:  CALIFORNIA COORDINATE SYSTEM ZONE II, NAD ‘83.  TO OBTAIN
GROUND DISTANCES, MULTIPLY BY 1.00007127

 

Assessor’s Parcel Number    131-050-004

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF THE ADJACENT PREMISES

 

That certain real property, located in the County of Sonoma, California,
comprising the tribal lands of the Dry Creek Rancheria Band of Pomo Indians, a
federally recognized Indian Tribe.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COPY OF THE PROMISSORY NOTE

 

[Exhibit Omitted]

 

15

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COPY OF THE DEED OF TRUST

 

[Exhibit Omitted]

 

16

--------------------------------------------------------------------------------


 

EXHIBIT E

 

COPY OF THE MURPHY GOODE NOTE

 

[Exhibit Omitted]

 

17

--------------------------------------------------------------------------------


 

EXHIBIT F

 

COPY OF THE MURPHY GOODE DEED OF TRUST

 

[Exhibit Omitted]

 

18

--------------------------------------------------------------------------------


 

EXHIBIT G

 

LIST OF EXISTING LEASES

 

[Exhibit Omitted]

 

19

--------------------------------------------------------------------------------